           Case 2:20-cr-00019-JCM-NJK Document 73 Filed 03/04/21 Page 1 of 2




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                             Case No.: 2:20-cr-00019-JCM-NJK
 7                           Plaintiff,                          Order Setting Hearing
 8   v.                                                              (Docket No. 72)
 9   BARRY ALLEN GABELMAN,
10                           Defendant.
11           Pending before the Court is Defendant’s counsel’s motion to withdraw as attorney. Docket
12 No. 72.
13           IT IS HEREBY ORDERED that the Court sets a hearing on this motion for March 10,
14 2021, at 10:00 a.m.
15           IT IS FURTHER ORDERED that, pursuant to General Order 2020-05, this hearing will be
16 a video hearing.
17           IT IS FURTHER ORDERED that, no later than March 8, 2021, counsel shall file notice
18 on the record as to whether Defendant waives his right to personal appearance and consents to
19 appear via video link.
20           IT IS FURTHER ORDERED that, no later than March 9, 2021, all counsel must contact
21 the Court’s Courtroom Administrator at Ari_Caytuero@nvd.uscourts.gov with information on
22 how counsel will participate in the video conference. If the attorneys will be appearing using their
23 own digital equipment, they must confirm with the Courtroom Administrator that their equipment
24 is working and provide their e-mail addresses to receive the video-conference invitation. Counsel
25 must also provide their phone numbers in the event of any technical difficulties. If counsel prefer
26 to appear telephonically, they must so inform the Courtroom Administrator. Counsel may appear
27 telephonically by calling the Court conference line at 877-402-9757 at least five minutes prior to
28 the hearing. The conference code is 6791056. In order to ensure a clear recording of the hearing,

                                                    1
           Case 2:20-cr-00019-JCM-NJK Document 73 Filed 03/04/21 Page 2 of 2




 1 the call must be made using a land line phone. Cell phone calls, as well as the use of a speaker
 2 phone, are prohibited.
 3         IT IS FURTHER ORDERED that the following Video Conference Instructions shall be
 4 complied with at all times:
 5             •   Log on to the call ten minutes before the scheduled hearing time.
 6             •   Mute your sound after checking in with the Courtroom Administrator.
 7             •   Do not talk over anyone.
 8             •   State your name for the record each time you begin to speak.
 9             •   Do not allow other people on your video screen.
10             •   Do not allow other people to move in the background of your video screen.
11             •   Do not record the hearing.
12             •   Do not forward any video-conference invitations.
13             •   Unauthorized users on the video conference will be removed.
14         IT IS FURTHER ORDERED that members of the public may access and listen to the
15 hearing by calling 877-402-9757 and entering access code 6791056, no later than five minutes
16 before the scheduled hearing start time. All members of the public must have their own phones
17 on mute throughout the hearing and are not allowed to speak or disrupt the hearing.
18         Anyone granted remote access to a proceeding is reminded of the general prohibition
19 against photographing, recording, and rebroadcasting of court proceedings. Violation of these
20 prohibitions may result in sanctions, including removal of court-issued media credentials,
21 restricted entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
22 necessary by the Court.
23         IT IS SO ORDERED.
24         DATED: March 4, 2021.
25
26                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
27
28

                                                     2
